                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

AARON LEE CONNER                                    CIV. ACTION NO. 3:21-01038

VERSUS                                              JUDGE TERRY A. DOUGHTY

INTERSCOPE RECORDS                                  MAG. JUDGE KAYLA D. MCCLUSKY

                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that Plaintiff’s Complaint, as amended,

is hereby DISMISSED WITH PREJUDICE, for failure to state a claim upon which relief can be

granted. FED. R. CIV. P. 12(b)(6). The case is closed.

        Monroe, Louisiana, this 22nd day of June 2021.



                                                   _____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
